Citation Nr: 0902885	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-operative 
lumbar spine degenerative disc disease as secondary to post-
operative repair of left thigh rupture of rectus femoris 
muscle (claimed as a low back condition secondary to the 
veteran's service-connected left thigh disability).

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975 and September 1976 to February 1977, during the 
Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2001 and July 2003 rating decisions of 
the Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which denied service connection for a 
low back disability, secondary to the veteran's service-
connected peripheral neuropathy of the anterior crural nerve, 
left thigh, and denied entitlement to TDIU.  The veteran 
disagreed with such decisions and subsequently perfected 
appeals.  

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.     

On a February 2008 "Statement in Support of Claim" form (VA 
Form 21-4138) and during his November 2008 hearing before the 
undersigned Veterans Law Judge, the veteran requested an 
evaluation greater than 10 percent disabling for his service-
connected sensory neuropathy of the anterior crural nerve, 
left thigh, disability.  This statement is construed by the 
Board as an increased evaluation claim for the veteran's 
service-connected sensory neuropathy of the anterior crural 
nerve, left thigh, disability.  As such, the matter is 
referred back to the RO for appropriate action.  

The issue of entitlement to service connection for post-
operative lumbar spine degenerative disc disease as secondary 
to post-operative repair of left thigh rupture of rectus 
femoris muscle is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for one disability; 
however, this disability is not currently ratable at 60 
percent disabling or more.

2.  The veteran's service-connected disability is not of such 
nature and extent as to prevent the veteran from securing or 
following any substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA duty to notify was satisfied by August 2001, 
February 2003, March 2003, December 2003, and August 2004 
letters.  These letters fully addressed all three notice 
elements; informed the veteran of what evidence was required 
to substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a December 2008 letter, the RO also advised the veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA and private 
medical records, and statements of the veteran and his 
representative.  The veteran requested and was provided with 
a hearing before a Decision Review Officer (DRO) at the RO in 
September 2006 and a local hearing before the Board in 
Oakland, California, in November 2008.  The hearing 
transcripts are of record and have been reviewed.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board notes that when the RO issued a supplemental statement 
of the case in January 2008 and afforded the veteran a 60-day 
period in which to respond with additional comments or 
evidence, the veteran responded in a February 2008 
"Statement in Support of Claim" form (VA Form 21-4138), 
requesting that the case be sent to the Board without waiting 
for the 60-day response period to expire.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist the veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Legal Criteria and Analysis - TDIU Claim

The veteran seeks entitlement to TDIU.  TDIU may be assigned 
where the schedular rating for the service-connected 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities render the veteran unable 
to secure or follow a substantially gainful occupation.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  If there is only 
one service-connected disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2008).  

Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating. 38 C.F.R. § 4.19.  Factors to 
be considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).

The record in the present case indicates that the veteran's 
current service-connected disability includes sensory 
neuropathy, left thigh, anterior crural nerve, disability 
(10%).  He has a combined service-connected evaluation of 10 
percent, effective from June 6, 1996.  Based on the 
foregoing, the veteran does not meet the schedular rating 
criteria for assignment of a TDIU, pursuant to 38 C.F.R. § 
4.16(a).

The veteran reports having attained two years of college 
education and has post-service employment experience as a 
carpenter.  See March 2003 "Veteran's Application for 
Increased Compensation Based on Unemployability," VA Form 
21-8940.  He reportedly last worked full time (40 hours per 
week) as a carpenter for J.F.O., Inc.,  between July 2001 and 
September 2001, and was a union carpenter.  He has reported 
that, during his employment, he lost no time from work due to 
illness.

Entitlement to a TDIU is predicated on unemployability 
resulting solely from service-connected disability.  See 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (in which the 
United States Court of Appeals for Veterans Claims held that 
entitlement to a total disability rating based upon 
individual unemployability must be established solely on the 
basis of impairment arising from service-connected 
disorders).

The veteran claims he is entitled to a TDIU based on the 
medical opinion of his neurologist.  In this regard, the 
veteran's claims file contains a March 2003 Progress Note and 
a December 2005 opinion letter from the veteran's neurologist 
at the VANCHCS.  In the March 2003 Progress Note, the medical 
practitioner indicated that the veteran "is now no longer 
able to carry out construction trade after back surgery."  
The medical practitioner also opined that the veteran 
"should be considered fully disabled from his service 
injuries, which produced the subsequent spinal operations 
making [him] completely unemployable."     

During the veteran's May 2003 VA spinal examination, the 
examiner noted that the veteran was "not able to walk 100 
yards, sit or stand not more than 30 minutes, was not able to 
twist, bend, or lift any weight heavier than 25 pounds, or 
work as a carpenter due to the vigorous requirements from 
lifting and bending."  See May 2003 VA Spinal Examination 
Report.  

In a December 2005 opinion letter, the veteran's neurologist 
indicated that "the veteran is completely disabled for 
gainful employment because of his condition, which has 
required four corrective spinal operations."  The 
neurologist also noted that the "operations have left [the 
veteran] with tremendous pain that requires large amounts of 
potent narcotic medications for relief and further precludes 
his ability to pursue any type of labor and will be necessary 
most likely for the rest of his life."  

Importantly, there was no discussion of the veteran's 
service-connected peripheral neuropathy of the anterior 
crural nerve, left thigh, in any of these treatment records 
or opinion letters.  The March 2003, May 2003, and December 
2005 medical practitioners only discussed the veteran's non 
service-connected lumbar spine injury and the impact of such 
injury on employability.  Further, the medical practitioners 
did not preclude other types of employment (e.g., those 
involving sedentary or light manual labor). 

The Board concludes, therefore, that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disability alone renders him unable to secure and 
to follow a substantially gainful occupation.  The evidence 
does not suggest that this case presents an exceptional or 
unusual disability picture such that the veteran is unable to 
secure and follow substantially gainful employment due to 
service-connected disability, or otherwise render a schedular 
rating impractical. 


There is no basis for referral of this case to the Director 
of the Compensation and Pension Service for extraschedular 
consideration, and the claim for a total disability rating 
based on individual unemployability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).


ORDER

Entitlement to TDIU is denied.


REMAND

The veteran also seeks entitlement to service connection for 
post-operative lumbar spine degenerative disc disease as 
secondary to post-operative repair of left thigh rupture of 
rectus femoris muscle (claimed as a low back condition 
secondary to the veteran's service-connected left thigh 
disability).  Further development is necessary prior to 
analyzing the claim on the merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that his degenerative disc disease of the 
lumbar spine is a result of surgery he sustained in-service 
for a left thigh injury incurred pre-service.  He also claims 
that his current lumbar spine disability is a result of his 
service-connected peripheral neuropathy of the anterior 
crural nerve, left thigh, disability.  As noted, the record 
contains medical opinions regarding a link between the 
veteran's current lumbar spine disability and a left thigh 
injury.  See March 2003 Progress Note, VANCHCS; May 2005 VA 
Spinal Examination Report.  However, it is unclear as to 
whether the veteran's current lumbar spine disability is a 
result of his pre-existing left thigh injury and post-
operative repair of the left thigh rupture of rectus femoris 
muscle in-service, or is a result of the veteran's service-
connected peripheral neuropathy of the anterior crural nerve, 
left thigh.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the veteran's current lumbar spine disability is 
related to his service-connected peripheral neuropathy of the 
anterior crural nerve, left thigh, disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should identify, obtain, 
and associate with the claims file, all 
current treatment records, beginning in 
2004, from the VAMC in Sacramento, 
California, and the VA Outpatient 
Clinic in Chico, California, pertaining 
to the veteran's lumbar spine 
disability and peripheral neuropathy of 
the left thigh or left thigh injury, 
and associate them with the claims 
file.

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  After completion of the above-
requested development,  the veteran 
should be afforded a VA examination to 
determine the nature and etiology of 
his lumbar spine disability.  
Specifically, the VA examiner should 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current lumbar spine disability is 
related to the veteran's service-
connected peripheral neuropathy of the 
anterior crural nerve, left thigh, or 
is related to his pre-existing left 
thigh injury and post-operative repair 
of the left thigh rupture of rectus 
femoris muscle in-service. 

The examiner should reconcile any 
opinion with the veteran's service 
medical and personnel records, and the 
May 2005 VA Spinal Examination Report 
from VANCSC.  A complete rationale 
should be provided for any opinion.

The claims file, a copy of this remand, 
and any additional evidence obtained 
pursuant to the requests above, should 
be made available to the examiners for 
review.  The entire claims file must be 
reviewed by the examiners in 
conjunction with each examination and 
the reports should state that such 
review has been accomplished.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for post-operative 
lumbar spine degenerative disc disease 
as secondary to post-operative repair 
of left thigh rupture of rectus femoris 
muscle and his service-connected 
peripheral neuropathy of the anterior 
crural nerve, left thigh, taking into 
account any newly obtained evidence.  
If the service connection claim remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.      

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to 
cooperate by not attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


